EX-16(7)(a)(ii) Schedule A Underwriting Agreement between Nationwide Mutual Funds and Nationwide Fund Distributors LLC Effective May 1, 2007 Amended , 2013* Name of Fund Nationwide Fund Nationwide Destination 2015 Fund Nationwide Growth Fund Nationwide Destination 2020 Fund Nationwide Bond Fund Nationwide Destination 2025 Fund Nationwide Government Bond Fund Nationwide Destination 2030 Fund Nationwide Money Market Fund Nationwide Destination 2035 Fund Nationwide Short Duration Bond Fund Nationwide Destination 2040 Fund Nationwide Enhanced Income Fund Nationwide Destination 2045 Fund Nationwide S&P 500 Index Fund Nationwide Destination 2050 Fund Nationwide Small Cap Index Fund Nationwide Destination 2055 Fund Nationwide Mid Cap Market Index Fund Nationwide Retirement Income Fund Nationwide International Index Fund Nationwide U.S. Small Cap Value Fund Nationwide Bond Index Fund Nationwide International Value Fund Nationwide Investor Destinations Aggressive Fund Nationwide Alternatives Allocation Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Small Company Growth Fund Nationwide Investor Destinations Moderate Fund Nationwide Global Equity Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide High Yield Bond Fund Nationwide Investor Destinations Conservative Fund Nationwide Inflation-Protected Securities Fund Nationwide Destination 2010 Fund Nationwide Core Plus Bond Fund *As approved at the September 6, 2012 Board Meeting. IN WITNESS WHEREOF, the parties have executed this Amended Schedule A on the day and year first written above. NATIONWIDE MUTUAL FUNDS By: Name:Allan J. Oster Title:Assistant Secretary NATIONWIDE FUND DISTRIBUTORS LLC By: Name:Lee T. Cummings Title:Senior Vice President
